I concur in reversal on the grounds stated but cannot approve of a statement in the charge to the effect that the court did not believe the testimony of the defendant. Credibility of witnesses is for the jury. The court should not have charged the jury, "I don't think that the accident happened the way the defendant says it did." The further attempt by the trial judge in this case to influence the verdict by arguing in favor of one of the parties should not be approved. The right given the trial judge to comment on the testimony does not go so far as to permit the court to argue the case for one of the parties. Both parties have an equal right to an impartial court.
BUTZEL and NORTH, JJ., concurred with BOYLES, J. *Page 561